DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 19-26 in the reply filed on 06/24/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


      Claim(s) 1-2, 4-5, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doba et al (US 10/090161)
   Doba discloses an edge ring comprising:
   a lower ring 52/a first edge ring (col 8, lines 38-42, fig. 3)
  an upper ring 51/a second edge ring that has a side surface adjacent to a side surface of the first edge ring 52 and is movable in a vertical direction along the side surface of the first edge ring 52 (col 8, lines 17-27, figs. 3, 4), wherein the side surface of the first edge ring 52 and the side surface of the second edge ring 51 partially face each other in a movement range of the second edge ring ( figs 3-4)
 Regarding claim 2, as shown in fig. 3 of Doba, a height of the side surface of the first edge ring 52 is greater than a height of the side surface of the second edge ring 51
Regarding claim 4, as shown in fig. 3 of Doba, the second edge ring 51 is disposed on an inner peripheral side of the first edge ring 52
Regarding claim 5, as shown in fig. 3 of Doba, the first edge ring 52 has a mounting portion for mounting the second edge ring 51 at an inner side of the side surface at least partially facing the side surface of the second edge ring 51, and the second edge ring 51 is disposed on a top surface of the mounting portion at the lowermost position thereof
Regarding claim 6, Doba discloses that the first edge ring 52 is composed of multiple parts as shown in fig 2
Regarding claim 7, Doba discloses that the first edge ring 52 and the second edge ring 51 are made of quartz (col 8, lines 32-56)

Claim(s) 19-20, 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doba et al (US 10/090161)
   Doba discloses an edge ring comprising:
   a lower ring 52/a first edge ring that has a first side surface (col 8, lines 38-42, fig. 3)
  an upper ring 51/a second edge ring that has a second side surface facing the first side surface, and is movable in a vertical direction along the first side surface (col 8, lines 17-27, figs. 3, 4), wherein a height of the first side surface is greater than a height of the second side surface ( fig. 2) , the first side surface and the second side surface at least partially face each other in a movement range of the second edge ring 51 ( figs. 3, 4)
Regarding claim 20, as shown in fig. 3 of Doba, the first side surface comprises an inner peripheral side of the first edge ring 52, and the second side surface comprises an outer peripheral side of the second edge ring 51
Regarding claim 22, as shown in fig. 3 of Doba, the first edge ring 52 has a mounting portion for mounting the second edge ring 51
Regarding claim 23, as shown in fig. 3 of Doba, the first edge ring 52 has a recess which receives the second edge ring 51
Regarding claim 24, as shown in fig. 3 of Doba, the recess which receives the second edge ring 51, is defined by the first side surface 52a, a third side surface 52b facing the first side surface, a bottom surface for mounting the second edge ring (fig. 3), a height of the third side surface is smaller than the height of the first side surface (fig. 3)
 Regarding claim 25, as shown in fig. 3 of Doba, the recess which receives the second edge ring 51, has at least one through-hole, and the second edge ring 51 is movable in the vertical direction by a lift pin 53 inserted into the at least one through-hole (col 8, lines 15-25, figs 3, 4)
Regarding claim 26, Doba discloses that the first edge ring 52 and the second edge ring 51 are made of quartz (col 8, lines 32-56)

Claim(s) 1-4, 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun (US 2018/0358211)
   Mun discloses an edge ring comprising:
   an inner ring 241/244 /a first edge ring (page 3, para 0054)
  an outer ring 242/a second edge ring that has a side surface adjacent to a side surface of the first edge ring 241 and is movable in a vertical direction along the side surface of the first edge ring 241 (page 3, para 0057, fig. 4), wherein the side surface of the first edge ring 241 and the side surface of the second edge ring 242 partially face each other in a movement range of the second edge ring ( fig 4)
 Regarding claim 2, as shown in fig. 2 of Mun, a height of the side surface of the first edge ring 241/244 is greater than a height of the side surface of the second edge ring 242
Regarding claim 3, Mun discloses that the first edge ring 241/244 comprises of conductive material and the second edge ring 242 comprises of conductive material (page 3, para 0054, 0057), which reads on the first edge ring and the second edge ring are electrically connectable
Regarding claim 4, as shown in fig. 2 of Mun, the second edge ring 242 is disposed on an inner peripheral side of the first edge ring 241/244
Regarding claim 7, Mun discloses that the first edge ring 241 and the second edge ring 242 may be formed of conductive material (page 3, para 0054, 0057)
Regarding claim 8, Mun discloses that each of the first edge ring 241/244 and the second edge 242 ring may be formed of Si or SiC (page 3, para 0054, 0057)

Claim(s) 19-20, 21, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun (US 2018/0358211)
         Mun discloses an edge ring comprising:
        an inner ring 241/244 /a first edge ring that has a first side surface (page 3, para 0054)
 
   an outer ring 242/a second edge ring that has a second side surface facing the first side surface and is movable in a vertical direction along the first side surface (page 3, para 0057, fig. 4), wherein a height of the first side surface is greater than a height of the second side surface ( fig. 2) , the first side surface and the second side surface at least partially face each other in a movement range of the second edge ring 242 ( figs. 3, 4)
Regarding claim 20, as shown in fig. 2 of Mun, the first side surface comprises an inner peripheral side of the first edge ring 241/244, and the second side surface comprises an outer peripheral side of the second edge ring 242
Regarding claim 21, Mun discloses that the first edge ring 241/244 comprises of conductive material, connected to a lowered position of the second edge ring 242, and the second edge ring 242 comprises of conductive material (page 3, para 0054, 0057), which reads on the first edge ring and the second edge ring are electrically connectable in a lowered position of the second edge ring.
Regarding claim 26, Mun discloses that the first edge ring 241 and the second edge ring 242 may be formed of conductive material (page 3, para 0054, 0057)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       Koshimizu et al (US 2013/0008609)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713